              Case 6:21-cv-00892-ADA Document 1 Filed 08/26/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION



 Crimson IP LLC,                                                Case No. 6:21-cv-892
          Plaintiff,                                            Patent Case
          v.                                                    Jury Trial Demanded
 Tecore, Inc.,

          Defendant.


                             COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Crimson IP LLC (“Plaintiff”), through its attorneys, complains of Tecore, Inc.

(“Defendant”), and alleges the following:

                                               PARTIES

         1.      Plaintiff Crimson IP LLC is a corporation organized and existing under the laws

of Texas that maintains its principal place of business at 3571 Far West Blvd #3017, Austin, TX

78731.

         2.      Defendant Tecore, Inc. is a corporation organized and existing under the laws of

Texas that maintains an established place of business at 7030 Hi Tech Dr, Hanover, MD 21076.

Defendant can be served through its registered agent, Corporation Service Company, at 211 E.

7th Street, Suite 620, Austin, TX 78701.

                                            JURISDICTION

         3.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.




                                                  1
             Case 6:21-cv-00892-ADA Document 1 Filed 08/26/21 Page 2 of 5




        4.       This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

        5.       This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District and is incorporated in this District’s

state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                                 VENUE

        6.       Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District and is incorporated in this District’s state.

                                            PATENT-IN-SUIT

        7.       Plaintiff is the assignee of all right, title and interest in United States Patent No.

8,868,070 (the “Patent-in-Suit” or the “’070 Patent”); including all rights to enforce and

prosecute actions for infringement and to collect damages for all relevant times against infringers

of the Patent-in-Suit. Accordingly, Plaintiff possesses the exclusive right and standing to

prosecute the present action for infringement of the Patent-in-Suit by Defendant.

                                           THE ‘070 PATENT

           8.     The ‘070 Patent is entitled “Method of and architecture for a virtual wireless

 network,” and issued October 21, 2014. The application leading to the ‘070 Patent was filed on

 March 16, 2007. A true and correct copy of the ‘070 Patent is attached hereto as Exhibit 1 and

 is incorporated herein by reference.

           9.     The ‘070 Patent is valid and enforceable.

                           COUNT 1: INFRINGEMENT OF THE ‘070 PATENT

           10.    Plaintiff incorporates the above paragraphs herein by reference.




                                                    2
           Case 6:21-cv-00892-ADA Document 1 Filed 08/26/21 Page 3 of 5




         11.      Direct Infringement. Defendant has directly infringed at least claim 1 of the

 ‘070 Patent in at least this District by making, using, offering to sell, selling and/or importing,

 without limitation, at least the Defendant products identified in the charts incorporated into

 this Count below (among the “Exemplary Defendant Products”) that infringe at least claim 1

 of the ‘070 Patent also identified in the charts incorporated into this Count below literally or

 by the doctrine of equivalents. On information and belief, numerous other devices that infringe

 at least claim 1 of the ‘070 Patent have been made, used, sold, imported, and offered for sale

 by Defendant and/or its customers.

         12.      Defendant also has directly infringed, literally or under the doctrine of

 equivalents, at least claim 1 of the ‘070 Patent Claims, by having its employees internally test

 and use these Exemplary Products.

         13.      Exhibit 2 includes charts comparing claim 1 of the’070 Patent to the Exemplary

 Defendant Products. As set forth in these charts, the Exemplary Defendant Products practice

 the technology claimed by the ‘070 Patent. Accordingly, the Exemplary Defendant Products

 incorporated in these charts satisfy all elements of at least claim 1 of the’070 Patent.

         14.      Plaintiff therefore incorporates by reference in its allegations herein the claim

 charts of Exhibit 2.

         15.      Plaintiff is entitled to recover damages adequate to compensate for Defendants

 infringement.

                                            JURY DEMAND

        16.      Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF




                                                     3
           Case 6:21-cv-00892-ADA Document 1 Filed 08/26/21 Page 4 of 5




WHEREFORE, Plaintiff respectfully requests the following relief:

      A.      A judgment that the ‘070 Patent is valid and enforceable

      B.      A judgment that Defendant has infringed directly at least claim 1 of the ‘070

              Patent;

      C.      An accounting of all damages not presented at trial;

      D.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

              for Defendants past infringement with respect to the ‘070 Patent.

      E.      And, if necessary, to adequately compensate Plaintiff for Defendants infringement,

              an accounting:

             i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                  and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                  that it incurs in prosecuting this action;

            ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                  action; and

           iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                  deems just and proper.


 Dated: August 26, 2021             Respectfully submitted,

                                    /s/Papool S. Chaudhari
                                    Papool S. Chaudhari
                                    PRA Law
                                    State Bar No. 24076978
                                    2800 Bartons Bluff Lane #1902
                                    Austin, TX 78746
                                    (214) 702-1150
                                    papool@pralawllc.com




                                                  4
Case 6:21-cv-00892-ADA Document 1 Filed 08/26/21 Page 5 of 5



                   Together with:

                   CHONG LAW FIRM PA

                   Jimmy Chong (#4839)
                   2961 Centerville Road, Suite 350
                   Wilmington, DE 19808
                   Telephone: (302) 999-9480
                   Facsimile: (877) 796-4627
                   Email: chong@chonglawfirm.com

                   Attorneys for Crimson IP LLC




                                5
